Appeal by defendant from a judgment of the County Court, Suffolk County (Doyle, J.), rendered April 21, 1980, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. By order dated April 12,1982, we remitted the case to the County Court, Suffolk County, to a Judge other than the Judge who accepted the plea and sentenced defendant, to hear and report, pursuant to CPL 730.30 (subd 4), as to the defendant’s mental capacity at the time of his plea and sentence (People v McCabe, 87 AD2d 852). The County Court (Friedlander, J.), has complied with said order. Judgment affirmed. No opinion. Titone, J. P., O’Connor, Weinstein and Rubin, JJ., concur.